DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019 and 05/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.

(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-15 are respectively drawn to a computer program product and a system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One

A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 6, and 11 recite “obtaining, by a computer device, a group identifier and a corresponding group name; obtaining, by the computer device, user identifiers corresponding to the group identifier and first user contents of the user identifiers, the first user content comprising a content obtained by associating group names corresponding to the user identifier; associating, by the computer device, the first user 
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.


2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 6, and 11 only recites a “processor”, “memory”, “non-transitory memory unit”, and “processing circuitry” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 6, and 11 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 


2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  
For example, claims 1, 6, and 11 recite “obtaining, by a computer device, a group identifier and a corresponding group name; obtaining, by the computer device, user identifiers corresponding to the group identifier and first user contents of the user identifiers, the first user content comprising a content obtained by associating group names corresponding to the user identifier; associating, by the computer device, the first user contents of the user identifiers corresponding to the group identifier, to obtain a first 
These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor”, “memory”, “non-transitory memory unit”, and “processing circuitry” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (US 2015/0370797 A1, hereinafter “Mishra”).


	Regarding claim 1, Mishra teaches

obtaining, by a computer device, a group identifier and a corresponding group name [Mishra, ¶¶ 0035-0037, discussion group identifier corresponds to recited “group identifier”]; 
obtaining, by the computer device, user identifiers corresponding to the group identifier and first user contents of the user identifiers [Mishra, ¶ 0019, user account identifier and author (also a user account with an identifier) corresponds to recited “user identifiers”], the first user content comprising a content obtained by associating group names corresponding to the user identifier [Mishra, ¶ 0034]; 
associating, by the computer device, the first user contents of the user identifiers corresponding to the group identifier, to obtain a first group content of the group identifier [Mishra, ¶¶ 0034 & 0035, distribution of discussion groups corresponds to recited “group content of the group identifier”]; 
calculating, by the computer device according to topic identifiers and a topic-word distribution result that are determined through pre-training, probabilities that the first group content is under the topic identifiers [Mishra, ¶¶ 0064 & 0069, topic identifier corresponds to the recited “topic identifier”.  The recited “pre-training” is interpreted according to Applicant’s specification paragraph [0031] which includes training by a topic model, and corresponds to Mishra’s group preference model]; and 
determining, by the computer device, interest tags of the group identifier according to the probabilities that the first group content is under the topic identifiers and an association relationship between the topic identifiers and the interest tags that is Mishra, ¶¶ 0022, 0048 & 0049, hashtag corresponds to recited “interest tag”].

	Regarding claim 2, Mishra teaches the method according to claim 1, wherein determining the topic identifiers, the topic-word distribution result, and the association relationship between the topic identifiers and the interest tags comprises: 
obtaining, by the computer device, group identifiers meeting a preset condition and corresponding group names [Mishra, ¶¶ 0035-0037 & 0045, threshold corresponds to recited “preset condition”]; 
obtaining, by the computer device, second user contents of user identifiers corresponding to each group identifier, the second user content comprising a content obtained by associating group names corresponding to the user identifier [Mishra, ¶ 0034]; 
associating, by the computer device, the second user contents of the user identifiers corresponding to each group identifier, to obtain a second group content of the group identifier [Mishra, ¶¶ 0034 & 0035, distribution of discussion groups corresponds to recited “group content of the group identifier”]; 
determining, by the computer device, a target quantity of topics [Mishra, ¶ 0076]; 
analyzing, by the computer device, each second group content by using a topic model, to obtain a topic-word distribution result under each topic identifier corresponding to the target quantity of topics, the topic-word distribution result comprising a distribution probability that each word is under each topic [Mishra, ¶¶ 0077 & 0078]; and 
Mishra, ¶ 0079].

Regarding claim 3, Mishra teaches the method according to claim 1, wherein calculating the probabilities that the first group content is under the topic identifiers comprises: 
sampling, by the computer device according to the topic identifiers and the topic-word distribution result, a topic identifier to which each word in the first group content belongs [Mishra, ¶ 0068]; and 
counting, by the computer device, a quantity of times that each word appears under each topic identifier, to obtain the probabilities that the first group content is under the topic identifiers [Mishra, ¶ 0095].

Regarding claim 4, Mishra teaches the method according to claim 1, wherein determining the interest tags of the group identifier comprises: 
extracting, by the computer device, topic identifiers corresponding to first N largest probabilities, and obtaining interest tags related to the topic identifiers corresponding to the first N largest probabilities [Mishra, ¶ 0046]; and 
establishing, by the computer device, a correspondence between the N interest tags and the group identifier, and determining the N interest tags as the interest tags of the group identifier [Mishra, ¶ 0045].

Regarding claim 5, Mishra teaches the method according to claim 1, wherein after determining the interest tags of the group identifier, the method further comprises: 
obtaining, by the computer device, the interest tags of the group identifier corresponding Mishra, ¶¶ 0032 & 0033]; and 
setting, by the computer device, interest tags for the user identifiers, the interest tags of the user identifiers comprising the interest tags of the group identifier corresponding to the user identifiers [Mishra, ¶ 0035].

	Claims 6-10 and 11-15 recite limitations similar to those recited in claims 1-5, respectively, and are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/11/2021